Order, Supreme Court, New York County (Paula Omansky, J.), entered October 13, 1999, which denied plaintiffs motion for partial summary judgment declaring (1) that the contracts entered by plaintiff dentist with other health care professionals are license agreements, and (2) that the proprietary lease does not require review and/or approval by defendant cooperative’s Board of Directors of such agreement, unanimously affirmed, with costs.
Because plaintiffs agreements with other health care professionals granted an “exclusive right to use and occupy” part of plaintiffs apartment at certain times, they were not mere licenses, but subleases for which approval was required under plaintiffs proprietary lease with defendant cooperative corporation (see, Miller v City of New York, 15 NY2d 34). Concur— Sullivan, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.